 


114 HR 2046 IH: Prescription Drug Accountability Act
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2046 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2015 
Mr. Duffy introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the participation of the Department of Veterans Affairs in the prescription drug monitoring programs of the States. 
 
 
1.Short titleThis Act may be cited as the Prescription Drug Accountability Act. 2.Participation of Department of Veterans Affairs in prescription drug monitoring programs of StatesSection 7332(b) of title 38, United States Code, is amended— 
(1)in paragraph (2)(G), by striking To a State and inserting In accordance with paragraph (4), to a State; and (2)by adding at the end the following new paragraph: 
 
(4)The Secretary shall participate in each State controlled substance monitoring program described in paragraph (2)(G), including by providing to such program the information of an individual before filling an opiate prescription for such individual..   